Citation Nr: 0317689	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  95-36 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to an increased (compensable) rating for a 
thoracotomy scar of the left posterior chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1977 to 
June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July and October 1995 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.  

By a January 1998 action, the Board remanded this case for 
additional development.  Among the actions sought by the 
remand was clarification of which scar among several was in 
fact the service-connected "left posterior chest" scar that 
was to be rated.

By a September 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
muscle injury due to a stab wound of the back, claimed as 
back, neck, and left shoulder.  The RO assigned a 20 percent 
disability rating, effective from June 6, 1980.  The RO also 
granted service connection for a stab wound scar of the upper 
left back, and assigned a zero percent disability rating, 
effective from June 6, 1980.  Such an adjudicatory action 
made it clear that the previously service-connected "left 
posterior chest" scar that had been the subject of previous 
ratings (and the appeal by the veteran) was the result of the 
in-service thoracotomy that was done after the veteran had 
been stabbed.  The appellant was informed of the September 
2002 rating and of his appellate rights in January 2003.  
Nevertheless, he has not initiated an appeal with respect to 
the newly assigned ratings.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997).  Consequently, the issues on 
appeal are limited to those listed on the title page of this 
decision.


FINDINGS OF FACT

1.  The appellant does not have a diagnosed disability 
affecting the back other than the muscle injury for which 
service connection is in effect.

2.  The appellant does not have a diagnosed disability 
affecting the left shoulder other than the muscle injury for 
which service connection is in effect.

3.  The appellant's service-connected scar of the left 
posterior chest is well healed; it is not poorly nourished, 
tender, painful, unstable, deep, or productive of any 
functional limitation; the scar measures 9.5 inches.  


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2002).  

2.  Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2002).

3.  The criteria for an increased (compensable) evaluation 
for the appellant's service-connected scar of the left 
posterior chest have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118 (Diagnostic Code 7805) (2002); 67 
Fed. Reg. 49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Code 7805)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records include a copy of a 
Medical Board report.  According to the report, in October 
1979, the appellant was hospitalized after he was stabbed in 
the back.  Upon admission, the appellant developed a 
pneumothorax and a chest tube was inserted.  The appellant 
had a chest x-ray taken which showed that a retained blade 
was posterior to the heart and partially attached to the 
thoracic wall, at above the 7th intercostal space posteriorly 
and about four inches lateral to the midline.  The appellant 
underwent a left posterolateral thoracotomy and the blade was 
removed.  The report reflects that the appellant was 
asymptomatic upon his hospital discharge.  According to the 
report, after the appellant returned to duty, he complained 
of pain around the operative area that radiated to his back, 
left upper quadrant, and shoulder.  It was noted that the 
appellant underwent a physical examination which was totally 
unremarkable, except for the scar of the posterolateral left 
thoracotomy.  The appellant's final diagnosis was pain in the 
left chest and left shoulder, following thoracotomy.  The 
report shows that it was the opinion of the Medical Board 
that the appellant was unable to fulfill his duties as an 
active duty Marine.  Thus, the Medical Board recommended that 
the appellant's case be referred to the Physical Evaluation 
Board for final disposition.  According to the appellant's 
service medical records, the appellant was subsequently 
discharged.  The appellant's separation examination, dated in 
June 1980, shows that the appellant had a surgical scar under 
his left arm which measured 10 inches.  The appellant's upper 
extremities, spine, and other musculoskeletal system, were 
clinically evaluated as normal. 

In a July 1981 rating action, the RO granted the appellant's 
claim of entitlement to service connection for a scar of the 
left posterior chest.  At that time, the RO assigned a zero 
percent disability rating for the appellant's service-
connected scar under Diagnostic Code 7805, effective from 
June 6, 1980.  

In September 1994, the RO received a VA medical statement 
from P.J.J., Chief, Medical Administration Service, at the VA 
Medical Center (VAMC) in New York, New York.  It was noted 
that the appellant was receiving treatment at the New York 
VAMC and that his diagnosis was middle and low back pain, and 
chest wall tenderness.  It was also reported that the 
appellant's attending physician stated that the appellant had 
marked limitation of back motion.  

In October 1994, the appellant, through his representative, 
requested that his service-connected scar of the left 
posterior chest be reevaluated for a higher rating.

In December 1994, the RO received outpatient treatment 
records from the New York VAMC, dated from August to October 
1994.  The records show that in August 1994, the appellant 
was treated after complaining of back pain.  The appellant 
gave a history of his stab wound to the back and indicated 
that following his injury, he developed back pain.  The 
impression was of chest wall pain secondary to thoracic scar.  
According to the records, in October 1994, the appellant was 
treated after complaining of back pain and limited left arm 
abduction secondary to his stab wound.  Upon physical 
examination, it was noted that the appellant had limitation 
of motion in his left upper extremity which was limited by 
aggravated back pain.  Following the physical examination, 
the diagnosis was of intercostal nerve injury, probably post-
surgery or post-trauma.  

In December 1994, the appellant underwent a VA spine 
examination which was conducted by a Dr. D.  At that time, 
the appellant stated that since his stab wound, he had had 
pain in the low back and left side of the shoulder, 
especially in the scar area.  The appellant stated that the 
pain had been mild, but that in the past few years, the pain 
had become severe.  Dr. D. noted that the appellant gave the 
smell of alcohol from his breath and that he was not very 
cooperative during the examination.  The lumbar spine 
examination revealed no tenderness.  There was thoracic spine 
tenderness on the anterior part of the thorax.  There was 
tenderness on the anterior part of the first seven ribs on 
the left side, nontender along the spine.  The appellant's 
scars were mobile and nontender.  The appellant's gait was 
normal.  Forward flexion was to 72 degrees, backward 
extension was to 24 degrees, left lateral flexion was to 38 
degrees, right lateral flexion was to 32 degrees, rotation to 
the left was to 20 degrees, and rotation to the right was to 
16 degrees.  Dr. D. stated that pain was experienced just 
over the scar area and below it at the extreme range of 
motion of the lumbar spine.  The diagnosis was chronic low 
back pain with limitation of motion due to pain in the scar 
area.  

A VA scars examination was conducted by Dr. D. in December 
1994.  At that time, Dr. D. stated that in October 1979, the 
appellant suffered a stab wound on the left side of the back 
below the left scapula in October 1979.  Dr. D. indicated 
that the appellant developed low back pain and spasm since he 
was injured, and that he complained of pain in the scar area 
when he would bend or move his left shoulder.  According to 
Dr. D., the appellant's surgical scar measured 30 centimeters 
(cm.) by 1/2 cm., and was elevated from the skin surface below 
the nipple; the scar was mobile.  Dr. D. also described two 
other scars, a traumatic scar and a "depressed" scar.  
There was no keloid formation or herniation.  Dr. D. noted 
that an x-ray of the appellant's left shoulder was 
essentially negative, and that an x-ray of the appellant's 
thoracic spine was negative.  According to Dr. D., an x-ray 
of the appellant's lumbosacral spine was negative except that 
there was partial fusion of L4-5 which was congenital.  The 
diagnoses were the following:  (1) scar on the left side of 
the low back and abdomen secondary to the stab wound, and (2) 
surgical left thoracotomy scar without keloid or other 
complications; subject to pain in the thoracotomy scar area 
during low back movement and left shoulder movement.  

In December 1994, the appellant underwent a VA joints 
examination, which was also conducted by Dr. D.  At that 
time, Dr. D. noted that the appellant did not cooperate 
during the examination.  Dr. D. stated that the appellant had 
limitation of the left shoulder in all directions due to pain 
in the scar area.  In regard to the appellant's left 
shoulder, there was no local tenderness, swelling, or 
ligamentous laxity.  There was limitation of motion in all 
directions, but it was "inconsistent."  Flexion of the left 
shoulder was to 60 degrees, extension was to 30 degrees, 
external rotation was to 40 degrees, internal rotation was to 
90 degrees, abduction was to 80 degrees, and adduction was to 
zero degrees.  An x-ray of the appellant's left shoulder was 
essentially negative, although Dr. D. noted that he was 
waiting for an official report.  The diagnosis was mild 
limitation of the left shoulder, secondary to pain in the 
scar in the chest wall.  

In March 1995, Dr. D. provided an addendum to his December 
1994 VA joints examination report.  In the addendum, Dr. D. 
provided a new diagnosis which was mild limitation of the 
left shoulder (unknown etiology).  Dr. D. stated that it 
appeared that the service-connected scar in the chest wall, 
which was painless and mobile, had no relation with the left 
shoulder limitation of motion or lower lumbar area pain.  

In August 1995, the RO received outpatient treatment records 
from the New York VAMC, dated from August 1994 to June 1995.  
The records show that during that period of time, the 
appellant underwent physical therapy for low back pain and 
left shoulder pain.  According to the records, in April 1995, 
the appellant was treated after complaining of back pain, 
left-sided chest pain, and spasms of the left upper 
extremity.  The physical examination showed left paraspinal 
thoracic tenderness and limitation of left arm abduction 
during second phase of movement due to pain.  The records 
also reflect that in a May 1995 occupational therapy report, 
it was noted that the appellant had a left frozen shoulder 
and decreased left upper extremity range of motion.  It was 
also noted that the appellant had back spasms.  

In December 1995, the RO received a VA medical statement from 
C.P., M.D., dated in November 1995.  In the statement, Dr. P. 
indicated that the appellant was being followed at the 
neurology clinic for chronic neck and left sided thoracic 
pain which dated back to his stab wound "years ago."  

In March 1998, the RO received x-ray reports from the New 
York VAMC, dated in December 1994.  The x-ray reports show 
that an x-ray of the appellant's left shoulder was noted to 
be a radiographically unremarkable examination of the left 
shoulder.  X-rays reports of the appellant's thoracic and 
lumbosacral spines were also noted to be radiographically 
unremarkable examinations of the thoracic and lumbosacral 
spines.  

In April 1998, the RO received outpatient treatment records 
from the New York VAMC, dated from August 1994 to December 
1996.  The records show that in August 1996, the appellant 
was treated after complaining of low back pain and mid-
thoracic pain status post left thoracotomy in 1979, secondary 
to a stab wound.  The appellant noted that he was currently 
swimming and that his back pain was much better.  The 
impression was low back pain secondary to trauma and the 
appellant was advised to continue swimming.  

In October 1998, the appellant underwent a VA brain and 
spinal cord examination.  At that time, it was noted that the 
appellant had a history of a stab wound in 1979 to his left 
medial scapula area, with need for a thoracotomy to repair 
the damage.  It was also noted that since the appellant's 
injury, he had had pain in his left paraspinal thoracic area 
without radiation or associated sensorimotor deficit or other 
symptoms.  In addition, "positive local muscle spasms" were 
further reported.  Upon physical examination, it was noted 
that the appellant had a left T8-9 level thoracotomy scar 
which was well healed with local tenderness over the medial 
scar but without sensory changes in the skin over and around 
the scar.  The appellant had full range of motion in his 
upper extremities, bilaterally.  The appellant's "power" 
was 5/5, and there was no atrophy.  The diagnosis was 
localized post-traumatic pain secondary to knife injury of 
the left thorax, which was without effect on the left upper 
extremity function.  An x-ray of the appellant's lumbosacral 
spine was interpreted as showing congenital sacralization of 
L5.  Otherwise, the lumbar spine was normal.  An x-ray of the 
appellant's thoracic spine was reported to be normal.  

A VA spine examination was conducted in October 1998 by a Dr. 
L.  At that time, the appellant gave a history of his in-
service stab injury.  The appellant stated that at present, 
he experienced muscle spasms in his back and had sharp pains 
"inside."  The physical examination showed that the 
appellant was a powerfully built male with excellent 
musculature.  The appellant had a normal gait and use of his 
arms, with no atrophy.  The appellant had a 26 cm. scar of 
the left chest, approximately "5-6 rib interval," which was 
nontender.  The appellant's back motion was normal with no 
spasm, weakness, or evidence of intercostal neuropathy.  
There was a small area of dimpling in the muscle near the 
posterior end of the scar.  Dr. L. noted that x-rays of the 
appellant's shoulder were normal.  The diagnosis was that 
there was no objective evidence of disabling sequelae from 
the in-service wound or subsequent surgery of 1979.  Dr. L. 
also performed a joints examination for the appellant and 
reported that the appellant had no joint complaints other 
than back discomfort as described in the spine examination.  

A VA scars examination was conducted by Dr. L. in October 
1998.  At that time, Dr. L. stated that the appellant had 
minimal dimpling of his back muscle near the posterior aspect 
of the chest scar where a drain tube scar was present.  In 
response to the question of whether the appellant's scar was 
tender or whether there was any adherence, Dr. L. responded 
"negative."  Dr. L. noted that the appellant's scar was 
soft, but that there was no ulceration or breakdown of the 
skin, or elevation or depression of the scar.  Dr. L. also 
reported that there was no inflammation, edema, or keloid 
formation, and that the color of the scar compared to normal 
areas of the skin was "negative."  According to Dr. L., the 
appellant's scar did not cause any disfigurement and there 
was no limitation of function caused by the scar.  The 
diagnosis was of a scar of the back with no functional 
significance.  

In July 2002, the appellant underwent a VA muscles 
examination which was conducted by a Dr. K.  At that time, 
the appellant gave a history of his in-service stab wound.  
The appellant stated that at present, he had chronic backache 
with occasional spasms.  The physical examination showed that 
the appellant had a 0.5 inch scar under the left scapula from 
the stab wound, and that he also had a circular post-
operative scar from under the left scapula posteriorly to the 
left axillary line level which measured 9.5 inches.  It was 
also noted that the appellant had a one inch post-drainage 
scar anteriorly to the left axillary line and that there was 
an adhesion at the post-drainage scar.  The appellant's 
muscle strength was within normal limits and there was no 
muscle herniation.  X-rays of the appellant's thoracic spine 
and ribs were within normal limits.  The diagnosis was 
residuals after stab wound to the back and left postero-
lateral thoracotomy.  

A VA scars examination was conducted in July 2002 by Dr. K.  
There was no tenderness of the scarring and texture was 
considered smooth.  Dr. K. reported that there was no 
ulceration or breakdown of the scars, and that there was only 
mild depression at the post-drainage scar.  Dr. K. indicated 
that there was also minimal underlying tissue loss at the 
post-drainage scar.  According to Dr. K., there was no 
inflammation, edema, or keloid formation.  The color of the 
scars was dark and there was no disfigurement.  In regard to 
limitation of function by the scars, there was none, but 
there was increased pain following spinal range of motion 
examination.  Dr. K. stated that the spinal range of motion 
examination was within normal limits and that left shoulder 
range of motion was also within normal limits.  The diagnosis 
was healed post-stab wound and post-surgical scars of the 
left chest and back.  Dr. K. also opined that there were no 
residual problem with range of motion of the appellant's left 
shoulder or spine, but that the appellant was definitely 
uncomfortable following the examination, complaining of 
throbbing pain deep in the back.  

II.  Analysis

A.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).  

Additionally, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by a service-connected disability or (b) aggravated by 
a service-connected disability.  Rabideau, 2 Vet. App. at 
141, 143; Cuevas, 3 Vet. App. at 542, 548; Allen v. Brown, 7 
Vet. App. 439, 488 (1995) (en banc).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the instant case, the appellant contends that during 
service, he was stabbed in the back and underwent a 
thoracotomy.  The appellant maintains that following his 
injury, he developed chronic pain in his back and left 
shoulder.  According to the appellant, his back and left 
shoulder pain is due to his service-connected scar of the 
left posterior chest.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Nevertheless, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that he 
currently suffers from back and left shoulder disabilities 
secondary to his service-connected scar of the left posterior 
chest, is not competent evidence.  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 141, 143.  In addition, establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists, and (2) that 
the current disability was either (a) caused by a service-
connected disability or (b) aggravated by a service-connected 
disability.  Rabideau, 2 Vet. App. at 141, 143; Cuevas, 3 
Vet. App. at 542, 548; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  In the instant case, there is no competent 
medical evidence showing a current medical diagnosis of 
either a back disability or a left shoulder disability, other 
than the muscle damage already contemplated by the September 
2002 grant of service connection.  

The Board recognizes that according to the appellant's 
service medical records, following the appellant's October 
1979 stab wound and subsequent thoracotomy, the appellant 
complained of pain around the operative area that radiated to 
his back, left upper quadrant, and shoulder.  The appellant 
was diagnosed with pain in the left chest and left shoulder.  
However, in the appellant's separation examination, dated in 
June 1980, the appellant's upper extremities, spine, and 
other musculoskeletal system, were all clinically evaluated 
as normal.   

In a January 1998 decision, the Board remanded this case.  At 
that time, the Board noted that there were many discrepancies 
in the medical evidence of record regarding the appellant's 
claimed back and left shoulder disabilities.  In regard to 
the appellant's claimed back disability, the Board recognized 
that in a December 1994 VA spine examination, the appellant 
was diagnosed with chronic low back pain due to pain in the 
scar area.  The Board also recognized that VA outpatient 
treatment records, dated in August 1994, October 1994, and 
April 1995, reflected complaints of back and middle back 
pain, and also showed diagnoses of chest wall pain.  
Nevertheless, the Board noted that although the VA outpatient 
treatment records from October 1994 and April 1995 showed 
diagnoses of intercostal nerve injury, the records did not 
specify which intercostal nerve.  Thus, the Board found that 
the identity of the disease process or processes affecting 
the appellant's back was unclear.  

In the January 1998 decision, the Board also stated that the 
report of the December 1994 joints examination indicated that 
the appellant's service-connected scar had no relation to the 
lower lumbar area pain.  However, the same examiner 
explicitly linked "scar area" pain to the low back pain in 
the report of the December 1994 spine examination.  The Board 
noted that the examiner did not explain the inconsistency 
between the December 1994 spine examination and the March 
1995 amendment of the joints examination, notwithstanding 
that in February 1995, the RO had specifically asked the 
examiner for an explanation of similar inconsistencies within 
his December 1994 reports.  Thus, the Board concluded that 
the etiology of the appellant's back problems was unclear.  

In regard to the appellant's claimed left shoulder 
disability, the Board, in its January 1998 decision, 
recognized that the report of the VA joints examination 
conducted in December 1994 reflected a finding of limitation 
of motion in the appellant's left shoulder due to pain in the 
scar area.  Moreover, the Board noted that the reports of the 
October 1994 and April 1995 outpatient treatment records 
showed complaints and findings of limitation of left arm 
abduction, and the diagnosis in the October 1994 report was 
intercostal nerve injury, probably post-surgical or post-
traumatic.  However, the Board indicated that the etiological 
opinion regarding the appellant's left shoulder contained in 
the December 1994 joints examination was amended in March 
1995 to reflect an opinion of "unknown etiology."  In 
addition, the Board stated that the report of the VA spine 
examination, conducted the same day by the same examiner, 
reflected that the appellant smelled of alcohol and was not 
cooperative, and that the examination was limited and 
inconsistent.  Under those circumstances, the Board was 
concerned that the examiner might not have had adequate data 
to render a competent etiological opinion.  Furthermore, the 
Board reported that the October 1994 VA outpatient treatment 
record reflected a notation of limitation of motion in the 
left upper extremity, limited by aggravated back pain, but 
that that notation was not explained.  Thus, the nature of 
the causal relationship, if any, between the claimed back and 
left shoulder disorders was unclear.  Accordingly, in light 
of the above, the Board remanded this case for a new 
examination to determine the nature and etiology of the 
appellant's claimed back and left shoulder disabilities.  

In March 1998, following the Board's January 1998 remand 
decision, the RO received x-rays reports from the New York 
VAMC, dated in December 1994.  The reports show that the 
appellant had x-rays taken of his left shoulder, and thoracic 
and lumbosacral spines.  The x-rays were all noted to be 
radiographically unremarkable.  In addition, as per the 
Board's January 1998 remand decision, in October 1998, the 
appellant underwent a VA brain and spinal cord examination.  
At that time, upon physical examination, it was noted that 
the appellant had full range of motion in his upper 
extremities, bilaterally, and that his "power" was 5/5.  
The diagnosis was localized post-traumatic pain secondary to 
knife injury of the left thorax, which was without effect on 
the left upper extremity function.  In addition, in October 
1998, the appellant also underwent a VA spine examination.  
At that time, upon physical examination, the appellant's back 
motion was normal with no spasm, weakness, or evidence of 
intercostal neuropathy.  It was also noted that the appellant 
had a normal gait and use of his arms, with no atrophy.  The 
diagnosis was that there was no objective evidence of 
disabling sequelae from the stab wound or subsequent surgery 
of 1979.  

The Board further notes that in July 2002, the appellant 
underwent a VA scars examination.  At that time, in regard to 
limitation of function by the appellant's scars, Dr. K. noted 
that there was none, but that there was increased pain 
following spinal range of motion examination.  Dr. K. further 
stated that the spinal range of motion examination was within 
normal limits, and that the left shoulder range of motion was 
also within normal limits.  In addition, Dr. K. opined that 
there were no residual problems with range of motion of the 
appellant's left shoulder or spine, but that the appellant 
was definitely uncomfortable following the examination 
complaining of throbbing pain deep in the back.   

In the instant case, the Board recognizes that the outpatient 
treatment records from the New York VAMC show that in a May 
1995 occupational therapy report, it was noted that the 
appellant had a left frozen shoulder and back spasms.  
However, the Board notes that as stated above, in the 
appellant's October 1998 VA examination, it was noted that 
the appellant had full range of motion in his upper 
extremities.  In addition, in the appellant's October 1998 VA 
spine examination, it was noted that the appellant had normal 
use of his arms, and in the appellant's July 2002 VA scars 
examination, Dr. K. reported that the left shoulder range of 
motion was within normal limits.  Moreover, the Board further 
observes that in the appellant's October 1998 VA spine 
examination, the appellant's back motion was normal with no 
spasm or weakness.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has had occasion to address what constitutes a 
disability.  A symptom, such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, 
while the Board recognizes the appellant's complaints of pain 
in his back and left shoulder muscles, no diagnosis of 
underlying disability has been provided other than, as noted 
above, injury to muscle groups I and II.  Such a conclusion 
appears to be supported by the repeated findings of pain in 
the area of the scar or pain underlying that part of the 
anatomy, namely the muscles.  It should also be noted that 
muscle groups I and II, which have been identified as damaged 
by the RO, affect the shoulder and back, and as with any 
muscle injury may result in the very symptoms complained of 
by the veteran, such as pain.  38 C.F.R. §§ 4.56, 4.73 
(Diagnostic Codes 5301, 5302) (2002).  Thus, the Board 
concludes that, without any current clinical evidence 
confirming the presence of any other back disability or left 
shoulder disability, service connection must be denied.  
Rabideau, 2 Vet. App. at 141, 143; Allen, 7 Vet. App. at 439, 
488.  

The Board has considered the doctrine of affording the 
appellant the benefit of doubt with regard to these issues on 
appeal.  However, as the preponderance of the evidence is 
against the appellant's claims for service connection for a 
back disability and service connection for a left shoulder 
disability, the benefit-of-the-doubt doctrine does not apply.  

B.  Increased Rating Claim

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As previously stated, the appellant's service-connected scar 
of the left posterior chest has been rated by the RO as zero 
percent disabling under Diagnostic Code 7805.  In this 
regard, the Board notes that by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating the skin.  See 67 Fed. 
Reg. 49,590 (2002).  Because this change took effect during 
the pendency of the appellant's appeal, both the former and 
the revised criteria will be considered in evaluating the 
appellant's service-connected scar.  The Court has held that 
when there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statue or regulation which is more favorable to the claimant, 
unless Congress has expressly provided otherwise or has 
authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  (The 
statutory changes established in August 2002 may only be 
applied from that date forward.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000.)  The Board notes that the 
appellant was provided with notice of the change in the 
rating criteria in a March 2003 Supplemental Statement of the 
Case (SSOC), and was given the opportunity to provide 
additional evidence or argument on the issue on appeal.  

Under the former criteria of Diagnostic Code 7805, scars may 
be rated on the limitation of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).  The Board notes that 
two other Diagnostic Codes might be potentially applicable.  
Under Diagnostic Code 7803, scars, superficial, poorly 
nourished with repeated ulceration warrant a 10 percent 
disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  Under Diagnostic Code 7804, scars, superficial, 
tender and painful on objective demonstration warrant a 10 
percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).

Under the revised criteria for Diagnostic Code 7805, the 
criteria are essentially the same as the former criteria for 
Diagnostic Code 7805 as scars may be rated on the limitation 
of the affected part.  67 Fed. Reg. 49,590 (2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7805).  Under 
the revised criteria for Diagnostic Code 7803, superficial, 
unstable scars warrant a 10 percent evaluation.  An unstable 
scar is one where there is frequent loss of skin over the 
scar.  A superficial scar is not one associated with 
underlying soft tissue damage.  67 Fed. Reg. 49,590 (2002) 
(to be codified at 38 C.F.R. § 4.118, Diagnostic Code 7803).  

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination warrant a 10 
percent disability rating.  67 Fed. Reg. 49,590 (2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7804).

The Board also notes that effective August 30, 2002, for 
scars, other than head, face, or neck scars, that are deep or 
cause limited motion are ratable under Diagnostic Code 7801.  
Where there is evidence of a scar area or areas exceeding 6 
square inches (39 sq. cm.), a 10 percent evaluation will be 
assigned.  A 20 percent evaluation is warranted where there 
is evidence of a scar area or areas exceeding 12 square 
inches (77 sq. cm.).  A 30 percent evaluation is warranted 
where there is evidence of a scar area or areas exceeding 72 
square inches (465 sq. cm.).  A 40 percent evaluation for 
area or areas exceeding 144 square inches (929 sq. cm.) is 
assignable.  67 Fed. Reg. 49, 590.  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  A deep scar is one associated with underlying soft 
tissue damage.  67 Fed. Reg. 49, 590.  

The Board further notes that under the new rating criteria, 
scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion that are of 
an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent disability 
rating.  Scars in widely separated areas, as on two or more 
extremities, or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  67 Fed. Reg. 49,590 
(2002) (to be codified at 38 C.F.R. § 4.118 (Diagnostic Code 
7802)).

To summarize, the appellant contends that the current rating 
is not high enough to compensate for the disability that his 
scar of the left posterior chest causes him.  He states that 
his chest scar is very tender and painful when touched.  The 
appellant further notes that his scar affects his range of 
motion of his back and his left shoulder.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the appellant's case, a compensable rating for a scar of 
the left posterior chest is not warranted under either the 
old or the new rating criteria.  In this regard, the Board 
notes that as previously stated, in January 1998, the Board 
remanded this case.  At that time, the Board stated that the 
evidence of record left unanswered significant questions 
regarding the severity of the appellant's service-connected 
scar, particularly due to inconsistencies within the reports 
of the December 1994 VA skin and spine examinations.  The 
Board noted that the report of the skin examination contained 
findings of three scars -- a surgical scar, a traumatic scar, 
and a "depressed" scar -- yet only contained diagnoses for 
two scars, without indicating which of the three scars were 
reflected by the diagnoses.  Second, the Board noted that the 
same skin examination report contained a diagnosis of 
surgical scar "without complications," yet also contained 
within the same diagnosis a finding that the appellant was 
"subject to pain in the thoracotomy scar area during low 
back movement and left shoulder movement," without 
harmonizing the quoted aspects of the diagnosis.  Third, in 
the report of the spine examination, thoracic scars were 
found to be "nontender in the chest wall," yet pain was 
demonstrated "just over" the scar area and below it at the 
extreme range of motion of the lumbar spine.  Fourth, in the 
same report, thoracic spine tenderness was noted on the 
anterior part of the thorax, including the first seven ribs 
of the left side, but that finding did not mention the 
surgical scar, notwithstanding that service medical records 
indicated that the scar was located in the tender area 
described by the VA examiner.  Thus, the Board found that the 
December 1994 skin examination was inadequate for rating 
purposes and remanded the claim to the RO for a new 
examination.   

As per the January 1998 Board remand decision, in October 
1998, the appellant underwent a VA scars examination.  At 
that time, in response to whether the appellant's scar was 
tender or whether there was any adherence, Dr. L. responded 
"negative."  Dr. L further stated that the appellant's scar 
did not cause any disfigurement and that there was no 
limitation of function by the scar.  In addition, while the 
Board recognizes that in the appellant's October 1998 VA 
brain and spinal cord examination, although it was noted that 
the appellant had a left T8-9 level thoracotomy scar which 
was well healed with local tenderness over the medial scar, 
the Board also observes that in the appellant's October 1998 
VA spine examination, it was noted that the appellant had a 
26 cm. scar at the left chest which was nontender.  Moreover, 
the Board notes that in the appellant's July 2002 VA scars 
examination, Dr. K. stated that in regard to the appellant's 
scars, there was no tenderness and no ulceration.  Dr. K. 
further indicated that in regard to limitation of function by 
the scars, there was none.  

In light of the above, the Board finds that a compensable 
rating is not warranted under the old criteria for the 
appellant's service-connected scar of the left posterior 
chest.  In this regard, the Board notes that there is no 
medical evidence of record that the appellant's scar of the 
left posterior chest has produced functional impairment, 
specifically functional impairment of his back and/or left 
shoulder.  The Board recognizes that in the December 1994 VA 
spine examination, Dr. D. diagnosed the appellant with 
chronic low back pain with limitation of motion due to pain 
in the scar area.  The Board further recognizes that in the 
December 1994 VA joints examination, Dr. D. diagnosed the 
appellant with mild limitation of the left shoulder, 
secondary to pain in the scar in the chest wall.  However, 
the Board observes that in a March 1995 addendum, Dr. D. 
provided an amended opinion and stated that it appeared that 
the service-connected scar in the chest wall, which was 
painless and mobile, had no relation with the left shoulder 
limitation of motion or lower lumbar area pain.  The Board 
further notes that as stated above, in the appellant's 
October 1998 and July 2002 VA examinations, there were no 
findings of limitation of function due to the appellant's 
service-connected scar of the left posterior chest.  As such, 
a compensable rating under the former criteria for Diagnostic 
Code 7805 is not warranted.  Such a conclusion is consistent 
with the earlier findings that the pain was not in the scar 
itself, but was in the area of the scar or over the scar.  As 
noted above, service connection has been granted for 
underlying muscle damage and would account for such pain in 
the area of the scar.  Pain caused by the scar itself is not 
shown.  The examinations undertaken to ascertain functional 
problems caused by the scar itself seem to prove this point.  
There were difficulties, especially with pain, but they were 
not caused by the scar.  Given the underlying muscle damage, 
and the conclusions by examiners, it now is clear that the 
left posterior chest scar has not itself caused functional 
limitations.

The Board also finds that a compensable rating under 
Diagnostic Code 7803 is not warranted as the medical evidence 
of record does not show that the appellant's scar of the left 
posterior chest is poorly nourished with repeated ulceration.  
In this regard, the Board recognizes that in the appellant's 
October 1998 VA spine examination, the examining physician 
noted that there was a small area of dimpling in the 
appellant's muscle near the posterior end of the scar.  In 
addition, in the appellant's October 1998 VA scars 
examination, Dr. L. stated that the appellant had minimal 
dimpling of his back muscle near the posterior aspect of the 
chest scar where a drain tube scar was present.  However, Dr. 
L. also indicated that there was no ulceration or breakdown 
of the skin, or elevation of depression of the scar.  Dr. L. 
further reported that there was no inflammation, edema, or 
keloid formation, and that the color of the scar compared to 
normal areas of the skin was "negative."  Dr. L. also noted 
that the appellant's scar did not cause any disfigurement.  
In addition, the Board observes that in the appellant's July 
2002 VA scars examination, Dr. K. reported that there was no 
ulceration or breakdown of the appellant's scars.  Dr. K. 
further indicated that there was no inflammation, edema, or 
keloid formation, and that there was no disfigurement due to 
the appellant's scars.  Thus, in light of the above, the 
Board finds that the medical evidence of record does not show 
that the appellant's scar of the left posterior chest is 
poorly nourished with repeated ulceration.  Accordingly, a 
compensable rating under Diagnostic Code 7803 is not 
warranted.  

In addition, the Board finds that a compensable rating under 
Diagnostic Code 7804 is also not warranted as the medical 
evidence of record does not indicate that the appellant's 
scar of the left posterior chest itself is tender and painful 
upon objective demonstration.  In this regard, the Board 
notes that as stated above, with the exception of the finding 
of tenderness in the appellant's scar of the left posterior 
chest in his October 1998 VA brain and spinal cord 
examination, the Board notes that the appellant's remaining 
October 1998 and July 2002 VA examinations showed that the 
appellant's scar was nontender.  In addition, as explained 
above, there is no medical evidence of record showing that 
the scar itself is painful.  The muscle damage near there has 
caused problems with pain, but not the scar itself.  
Therefore, in light of the above, a compensable rating under 
Diagnostic Code 7804 is not warranted.  38 C.F.R. § 4.118 
(Diagnostic Codes 7803, 7804, 7805) (2002).

Similarly, a compensable rating for the appellant's scar of 
the left posterior chest is not warranted under the new 
criteria.  A compensable rating is not warranted under the 
revised criteria for Diagnostic Code 7801 because there is no 
indication that the appellant's chest scar is deep or causes 
limited motion and affects an area exceeding 6 square inches.  
In this regard, the Board recognizes that the appellant's 
scar of the left posterior chest measures 9.5 inches, as 
noted in the appellant's July 2002 VA muscles examination.  
However, as stated above, there is no medical evidence of 
record that the appellant's scar of the left posterior chest 
has produced functional impairment, specifically limited 
motion of his back and/or left shoulder.  Muscle damage 
affecting groups I and II might cause such problems, but the 
evidence does not show that the scar itself has caused 
limited motion.  In addition, there is also no medical 
evidence of record that the appellant's scar is deep.  Thus, 
a compensable rating under Diagnostic Code 7801 is not 
warranted.  

The Board further notes that a compensable rating is not 
warranted under the new criteria for Diagnostic Code 7802 
because there is no indication that the appellant's scar of 
the left posterior chest is of an area or areas of 144 square 
inches or greater. The appellant is also not entitled to a 
compensable rating for his left posterior chest scar under 
the revised criteria for Diagnostic Codes 7803 and 7804 as 
there is no indication that the chest scar is unstable or 
painful on examination.  Furthermore, as indicated above, 
there is no medical evidence of record that the appellant's 
scar of the left posterior chest has produced functional 
impairment, to specifically include functional impairment of 
his back and/or left shoulder.  As such, a compensable rating 
under the new criteria for Diagnostic Code 7805 is not 
warranted.  67 Fed. Reg. 49,590 (2002) (to be codified at 38 
C.F.R. § 4.118 (Diagnostic Codes 7801, 7802, 7803, 7804, 
7805)).  In short, the preponderance of the evidence is 
against the claim for an increased (compensable) rating 
whether viewed under old or new rating criteria.  

III.  Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claims addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  The evidence 
of record includes the appellant's service medical records, a 
VA medical statement from Mr. J., dated in September 1994, 
outpatient treatment records from the New York VAMC, from 
August 1994 to December 1996, a VA spine examination report, 
dated in December 1994, a VA scars examination report, dated 
in December 1994, a VA joints examination report, dated in 
December 1994, an addendum to the December 1994 VA joints 
examination, dated in March 1995, a VA medical statement from 
Dr. P., dated in November 1995, a VA brain and spinal cord 
examination report, dated in October 1998, a VA spine 
examination report, dated in October 1998, a VA scars 
examination report, dated in October 1998, a VA muscles 
examination report, dated in July 2002, and a VA scars 
examination report, dated in July 2002.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claims.  Moreover, in 
the March 2003 SSOC, the appellant was informed of the 
enactment of the VCAA and its content.  The Board also finds 
that the discussions in the rating decisions, the statement 
of the case, the supplemental statements of the case, and in 
the letters sent to the appellant from the RO during the 
course of the appeal have informed him of the pertinent law 
and regulations, and information and evidence that would be 
needed to substantiate his claims.  See 38 U.S.C.A. § 5103 
(West 2002).  Additionally, these documents have indicated to 
the appellant what would be required of him, and what 
evidentiary development VA would undertake on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the Board notes that as previously stated, in 
the March 2003 SSOC, the appellant was provided with notice 
of the change in the rating criteria for evaluating the skin.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the RO has afforded the 
appellant VA examinations pertinent to his service connection 
claims and to his service-connected scar of the left 
posterior chest.  In this regard, as previously stated, due 
to discrepancies in the medical evidence contained in the 
appellant's December 1994 VA examination reports, in a 
January 1998 decision, the Board remanded this case.  As per 
the January 1998 remand decision, in October 1998 and July 
2002, the appellant underwent orthopedic, neurologic, and 
skin examinations pertinent to his service connection claims 
and pertinent to his service-connected scar of the left 
posterior chest.  In addition, in March 1998, the RO received 
x-ray reports from the New York VAMC, dated in December 1994.  
Thus, in sum, the facts relevant to this appeal have been 
fully developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.


ORDER

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for a left shoulder 
disability is denied.  

Entitlement to an increased (compensable) rating for a scar 
of the left posterior chest is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

